Citation Nr: 1542634	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  07-39 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for loss of use of a creative organ, claimed as secondary to an acquired psychiatric disorder.

2.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esquire




ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1982 to April 1987 and from January 1991 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The issue of entitlement to an increased evaluation for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a July 5, 2015 statement, the Veteran's attorney withdrew the Veteran's appeal concerning the issue of entitlement to service connection for loss of use of a creative organ.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for loss of use of a creative organ have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.  In a July 15, 2015 statement, prior to promulgation of a decision by the Board, the Veteran withdrew her appeal as to the issue of entitlement to service connection for loss of use of a creative organ.  Thus, the Board finds there remains no allegation of errors of fact or law for appellate consideration concerning this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to service connection for loss of use of a creative organ is dismissed.


REMAND

The Board notes that in a June 2013 rating decision the Veteran was granted a 70 percent evaluation for her PTSD.  In October 2013, the Veteran filed a notice of disagreement in October 2013 seeking a total rating for her PTSD on either a schedular or extraschedular basis back to the date of claim (December 22, 2005).  While the claim was re-adjudicated by the RO in May 2014 and the Veteran was granted a temporary total evaluation for hospitalization for hospitalization for a number of days during her appeal period, a SOC has yet to be issued with regard to the issue of entitlement to an initial rating in excess of 70 percent for PTSD.  This should be done.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a SOC with respect to the issue of entitlement to an initial rating in excess of 70 percent  for PTSD.  The Veteran should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of this matter to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  If, and only if, the Veteran submits a timely substantive appeal concerning this additional issue should the issue be forwarded to the Board for appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


